PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/077,275
Filing Date: 22 Oct 2020
Appellant(s): D'Addario & Company, Inc.



__________________
Alexander E. Andrews
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 2, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 4-8, and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Hanson (U. S. Patent 10,885,887) and Hardy (U. S. Patent 4,244,266).
(1) Regarding claim 1, Hanson teaches a drumhead with reduced volume, comprising:
a layer of a porous material 310; and a (patch 330) of a compressible material adhered (via item 340) to the porous material.
(2) Hanson does not teach the patch is a ring, the ring defining an open inner central area.
(3) Hardy teaches a ring (items 12 and 14) of a compressible (pliable, abstract) material, the ring defining an open inner central area 40, that may be used with any material drum head.  
Explanation
The patch, taught by Hanson, and ring, Hardy, are alternate forms of mute, classified in the art of drum mutes, and both have a muting effect. The user strikes the patch with a drum stick and the pad will attenuate the sound produced by the strike.  The user strikes the area within the ring and the ring will mute the vibrations radiating from the struck point. In the abstract, Hardy teaches ring type mute does not interfere with the initial sound of the strike but the reflected vibrations.
(4) The inventive ideas of Hanson and Hardy may be combine where the drumhead comprises porous material and the patch of a compressible material, where the patch is a ring, the ring defining an open central area.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the ring defining an open central area, is an obvious alternative shape for the patch and the person of ordinary skill would have found obvious to select the shape a matter of obvious design choice.
A further motivation, beyond design choice, is that the person of ordinary skill will choose the ring for the form of the patch to not attenuate the initial strike sound but to absorb the reflected vibrations, taught by Hardy . 
The rejections for the dependent claims apply as in the original Office Action dated 12/2/2022.
Claims 2-3, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Hardy as applied to claim 1 above, and further in view of Good (U. S. Patent 5,920,021).
The rejections in this section apply as in the original Office Action dated 12/2/2022.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. (U. S. Patent Publication 2013/0312585) and Hardy (U. S. Patent 4,244,266)
Regarding claim 18, Yunbin et al. teaches drumhead with reduced volume, comprising:
a layer of a porous material 1 stretched across a substantially circular hoop, the layer of porous material defining a first surface and second surface (front and back); and
a (spot of elastomeric material 2) adhered to the second surface of the porous material, wherein when the drumhead is struck it has reduced volume by 20 dB (abstract) which reads on the limitation wherein when the drumhead is struck, it exhibits a reduction in sound pressure within an approximate range of 50-95% and a reduction in sound level compared to a standard drumhead of the same size and shape when tested in a semi-anechoic studio environment with a dBA-weighted decibel reader, where the attenuation by 3 dB is half power.
(2) Yunbin et al. does not teach the material is a ring of a foam material adhered to the second surface of the drumhead in a position substantially coaxial to the hoop the ring defining an open inner central area and wherein the drum is struck in a location within the open inner area.
(3) Hardy teaches a ring of foam material (column 2, line 60) adhered (adhesive 42) to the second surface of the drumhead in a position substantially coaxial to the hoop (as shown in figures 1 and 2), the ring defining an open inner central area 24 and the drumhead is struck ina location with the open inner central area 24 (column 2, lines 38-40). Hardy teaches the drumhead deadening device is in the form of a do it yourself foam ring with the adhesive pre- applied and a peel away paper layer 54 (column 3, lines 52- 58). Hardy teaches the rings are drum deadening devices that absorb some of the sound vibrations and can be used with different types of drum membranes (column 2, lines 3-35). Hardy teaches a substantial reduction in the intensity of vibrations (column 1, lines 48-50).
(4) A person of ordinary skill can obtain the porous drumhead without a muting feature and the foam rings with pre-applied adhesive as taught by Hardy and adhere the ring to the second side of porous drumhead had after peeling off the paper aligning the ring so it is substantially coaxial to the drumhead.
 (5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the porous drumhead may be easily modified by the use of the adhesive coated rings taught by Hardy. Further the person of ordinary skill will know how determine the noise deadening performance and to increase the performance, the design as in figure 4 by Hardy will likely be higher performance than figure 3. Further, the person of ordinary skill would know how to meet the cited performance criteria. 
Yunbin et al. teaches a correspondence between reduction by a percent and a number of decibels.  The abstract by Yunbin suggests different sizes of patch covering an area of 5% up to 100%, where the attenuation is considered to include attenuation up to 20db, based on the sizing of the patch, which would correspond to a smaller attenuation up to 20 db. This range will cover overlap the applicant’s claimed range.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. and Hardy as applied to claim 18 above, and further in view of Good.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. and Hardy.
The same rationales apply as presented in the as in the original Office Action dated 12/2/2022.
The relevant claims are dated 11/16/2021.  The claim amendments dated 3/2/2021 were not entered.  
(2) Response to Argument
Argument A: Claims 1-17: The examiner’s rejections in the Final Rejection are based on the amendments to the claims and changes in the rejection was necessitated by the amendments.  The examiner respectfully disagrees that Hanson teaches away from Hardy.  The key difference between Hanson and the claimed invention is the shape and location of the patch that is to be disposed on the porous layer.  Hardy teaches adding a patch of the claimed shape and location and also some motivations of why the ring shaped patch would be preferred over a central patch. 
The central patch by Hanson and the ring shaped patch by Hardy provide a similar sound reducing effect to the drumhead, whether the drumhead is nonporous or porous layer. On the first hand, the person of ordinary skill would know to choose the central patch or the ring open int the middle as a matter of ordinary design choice. But further, the person would have found it obvious to select the ring over the round patch for the sound reducing effect of not attenuating the initial strike, but absorbing the reflected vibrations, taught by Hardy.
Whether a drumhead is a non-porous or porous type, applying a patch of material will attenuate the sound as known in the art, and the relevant technologies are related enough where results of adding a patch are predictable. 
The applicant citation of the constructional details of the patch by Hanson and the further functions provided the patch by Hanson are extraneous to the applicant’s claimed invention, where the only key difference between the claim and the teaching of the reference is the shape and location of the applied patch. 
The examiner respectfully disagrees that applying a ring shaped patch taught by Hardy to porous drumhead membrane, as cited in the claims, will produce an unexpected result.  Basically, Hanson (and Yunbin) broke the ice by adding a mute the center of the porous drum head, that was long known for use in the non-porous drumhead.  As the applicant asserts, the porous drumhead is already low in sound volume, but it can be made quieter and other sound modifications can be applied. As such, persons having ordinary skill in the art would have found it obvious to add other known sound modifying structures, applied to the high sound volume drumheads, to the low sound volume drumhead. 
Argument B. Claims 18-21
For the rationale for rejection applied to independent claim 18 and 21, the examiner respectfully disagrees that the patch for muting the drum head applied by Yunbin is so dissimilar to the patch provided by Hardy, that a person in the art would not look to the art area inhabited by Hardy for a solution.  Typically, players regularly switch between the low sound volume drumhead, that are typically of porous material, with the high volume drumhead, that are typically made of non-porous material.  The person of ordinary skill will know all about the numerous arrangements of sound attenuating devices for the high sound volume drum heads and be aware that sound attenuating devices have been, in the last several years, introduced also to low sound volume and will look to the other area of technology for further innovations.
The constructional details and further motivations taught by Yunbin are also extraneous to the applicant’s claim where only the key differences between the teaching by Yunbin and claimed invention are considered to be relevant.  The rejection regards starting with a non-modified porous drum head and applying the ring taught by Hardy.  The modification is very easy.  An end user of the porous material drumhead can buy a ring made of foam taught by Hardy that already has the adhesive applied and add it to his drumhead to create the claimed invention. 
Argument C. Claims 18-21
Each of independent claims 18 and 21 recite the limitation, a reduction in sound pressure with an approximate range of 50-95%.  Yunbin teaches what is considered a reasonable overlap because Yunbin teaches a reduction by 20 decibels, equivalent to 99 percent, understood to mean up to 20 decibels, based on a coating of 5 % to 100 % of the drumhead surface.  The person of ordinary skill will understand that a moderate to a large reduction sound pressure is possible for a patch on the surface of the drumhead, based on the percentage coverage of the patch. 
Decibels is a logarithmic scale where 50 percent corresponds to 3 percent and 95 percent. Decibels is a unit for expressing the ratio between two powers for measuring the relative loudness of sounds, according to the ears ability to hear. Because of the overlaping ratio, Yunbin does properly overlap the applicant’s claimed range in claims 18-21.  
Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        

Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.